DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-9 and 19-20 which are directed to Species 2 (Fig. 19) in the reply filed on April 20, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwasnick et al. (US 20190047580 A1, hereinafter referred to as “Kwasnick”) in view of Bernat et al. (US 20190042488 A1, hereinafter referred to as “Bernat”).
Regarding claim 1, Kwasnick discloses a system comprising: 
a host interface configured to communicate in accordance with a serial communication protocol (see Kwasnick, paragraph [0021]: “Components of the machine 104 may communicate using a network, which may include local-area networks (LAN), wide-area networks (WAN), wireless networks (e.g., 802.11 or cellular network), the Public Switched Telephone Network (PSTN) network, ad hoc networks, personal area networks (e.g., Bluetooth), vehicle-based networks (e.g., Controller Area Network (CAN) BUS), or other combinations or permutations of network protocols and network types. The network may include a single local area network (LAN) or wide-area network (WAN), or combinations of LANs or WANs, such as the Internet. The various devices coupled to the network may be coupled to the network via one or more wired or wireless connections”), and 
receive sensor data from a host system (see Kwasnick, paragraph [0023]: “the safety inference subsystem 102 obtains sensor data via the sensor array interface 106 from sensors integrated in the machine 104”);
an image sensor configured to generate an image stream (see Kwasnick, paragraph [0017]: “a sensor may be a camera mounted on the front of the machine 104 and configured to detect gather imagery while the machine 104 is moving forward”); and 
an inference engine configured to generate inference results from the image stream and the sensor data (see Kwasnick, paragraph [0023]: “the safety inference subsystem 102 obtains sensor data via the sensor array interface 106 from sensors integrated in the machine 104, or sensors that are communicatively coupled to the machine 104. Based on the sensor data, the processor 110 calculates a system health value using rules from the rule data store 108. Based on the system health value, the processor 110 may cause the machine 104 to initiate or perform certain actions. The system health value may be used to indicate how safe it is to operate a system, or more particularly, how safe it is to operate a system with a component having a health or reliability as detected by the sensor”). 
Regarding claim 1, Kwasnick discloses all the claimed limitations with the exception of memory configured to store the sensor data; and to store the inference results in the memory.
Bernat from the same or similar fields of endeavor discloses memory configured to store the sensor data (see Bernat, paragraph [0040]: “The vehicle sensor data may be stored in one or more of the data provider nodes in the storage rack or data center”); and
to store the inference results in the memory (see Bernat, paragraph [0056]: “memory and storage units can be specialized (e.g., cache line granularity can be 64 bytes) and tailored to memory inference and training data sets (e.g., variable sizes)”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Bernat with the teachings as in Kwasnick. The motivation for doing so would ensure the system to have the ability to use Bernat’s memory controller to store vehicle sensor data in one or more of the data provider notes in the storage rack or data center and to store inference and training data sets in memory and storage unit thus storing the sensor data and inference results in the memory in order to store data generated by an image sensor into at least some of the memory components for processing by the controller and/or the neural network accelerator so that different data can be stored into different portions of memory.
Regarding claim 2, the combination teachings of Kwasnick and Bernat as discussed above also disclose the system of claim 1, wherein the host interface is further configured to: 
receive write commands from the host system to store the sensor data in the memory (see Bernat, paragraph [0058]: “the memory controller can expose an interface to an AI software stack to read or write AI training or inference data sets”); and 
receive read commands from the host system to retrieve the inference results from the memory (see Bernat, paragraph [0072]: “AI memory controller 420 can read AI data from the DIMM 430 based on the AI model ID”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Kwasnick and Bernat as discussed above also disclose the system of claim 1, wherein: 
the sensor data is an input stream from at least one sensor separate from the image sensor (see Kwasnick, paragraph [0023]: “the safety inference subsystem 102 obtains sensor data via the sensor array interface 106 from sensors integrated in the machine 104, or sensors that are communicatively coupled to the machine”); and 
the host interface is further configured to: 
receive a write command from the host system to store a portion of the input stream in the memory (see Bernat, paragraph [0044]: “The new data command can include an AI model ID and an AI data set ID, which can correspond to an AI model and AI data set that is stored in the pooled memory”); and 
receive a read command from the host system to retrieve a first inference result based on the portion of the input stream and the image stream, wherein the host system sends the read command in response to completion of execution for the write command (see Bernat, paragraph [0082]: “the memory controller can further comprise logic to: receive an acknowledgement from the data consumer node after the training data is received at the data consumer node from the data provider node”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Kwasnick and Bernat as discussed above also disclose the system of claim 1, 
wherein at least one sensor separate from the image sensor generates the sensor data (see Kwasnick, paragraph [0023]: “the safety inference subsystem 102 obtains sensor data via the sensor array interface 106 from sensors integrated in the machine 104, or sensors that are communicatively coupled to the machine”), and 
wherein the at least one sensor provides the sensor data to the host system (see Kwasnick, paragraph [0024]: “FIG. 2 is a diagram illustrating data and control flow for processing sensor information to handle potential component failure”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Kwasnick and Bernat as discussed above also disclose the system of claim 1, wherein the inference engine includes a neural network accelerator configured to perform matrix arithmetic computations on data stored in the memory (see Kwasnick, paragraph [0033]: “the safety inference subsystem 102 may combine the safety signals using a weighted function, a decision tree, a machine-learning algorithm, or the like. Weights, thresholds, artificial neuron values for use in an artificial neural network, or other configuration variables may be stored in the rule data store (108 in FIG. 1)”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 7, the combination teachings of Kwasnick and Bernat as discussed above also disclose the system of claim 1, further comprising: 
a control for at least one of steering, braking, or acceleration (see Kwasnick, paragraph [0025]: “Each sensor 200 provides a safety level signal. The sensor 200 may be configured, programmed, or otherwise adapted to monitor a component (e.g., a brake system, a flight system, a camera, or the like)”); and 
an advanced driver assistance system (ADAS) configured to generate input for the control based on the inference results from the inference engine (see Kwasnick, paragraph [0034]: “If the composite safety level is abnormal, e.g., greater than one in the current example, then the safety inference subsystem 102 initiates an automatic system response (operation 206). The automatic system response 206 may be different for each possible composite safety level”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 19 is rejected for the same reasons as discussed in claim 1 above. 
Claim 20 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Kwasnick and Bernat as discussed above also disclose a non-transitory computer-readable medium storing instructions which, when executed on at least one computing device (see Kwasnick, paragraph [0022]: “a machine-readable medium (e.g., a flash drive) may be inserted into a port in the machine 104 (e.g., a Universal Serial Bus (USB) port), to update the rules, values, weights, logic, or other data in the rule data store 108”).
Claims 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwasnick and Bernat as applied to claim 1, and further in view of Park (US 20190212981 A1, hereinafter referred to as “Park”).
Regarding claim 4, the combination teachings of Kwasnick and Bernat as discussed above disclose all the claimed limitations with the exceptions of the system of claim 1, wherein: the memory includes dynamic random access memory (DRAM) and non-volatile memory; and the image sensor is further configured to store the generated image stream in at least one of the dynamic random access memory (DRAM) or the non-volatile memory.
Park from the same or similar fields of endeavor discloses the system of claim 1, wherein: 
the memory includes dynamic random access memory (DRAM) (see Park, paragraph [0059]: “The data RAM 110 and the weight RAM 120 may be, for example, dynamic RAM (DRAM)”) and non-volatile memory (see Park, paragraph [0097]: “the storage 1014 may include non-volatile memory”); and 
the image sensor is further configured to store the generated image stream in at least one of the dynamic random access memory (DRAM) or the non- volatile memory (see Park, paragraph [0097]: “The memory subsystem 1010 may include RAM 1012 and a storage 1014. The RAM 1012 and/or the storage 1014 may store … data to be processed”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Park with the teachings as in Kwasnick and Bernat. The motivation for doing so would ensure the system to have the ability to use Park’s neural network processing to receive one or more pieces (“instances”) of input data that includes sensor data generated by one or more sensor devices; to generate an output signal that may be a driving control element control signal that is transmitted to at least one driving control element to cause the at least one driving control element to implement control over one or more aspects of driving of the vehicle to autonomously navigate the vehicle and to operate as neurons included in layers of a neural network wherein each of the neurons may determine their activation based on activations and weights received from neurons included in the previous layer thus comprising an input namespace in memory to store the input stream from the at least one sensor; comprising an output namespace in memory to store the inference results from the inference engine and comprising a second inference engine configured to generate second inference results from the first inference results in order to periodically store output data of the neurons can be periodically stored so that the computational efficiency can be improved by using neural network.
Regarding claim 8, the combination teachings of Kwasnick, Bernat, and Park as discussed above also disclose the system of claim 1, wherein: 
the sensor data is an input stream from at least one sensor separate from the image sensor (see Kwasnick, paragraph [0023]: “the safety inference subsystem 102 obtains sensor data via the sensor array interface 106 from sensors integrated in the machine 104, or sensors that are communicatively coupled to the machine”); and 
the memory comprises an input namespace to store the input stream from the at least one sensor (see Park, paragraph [0111]: “receive one or more pieces (“instances”) of input data that includes sensor data generated by one or more sensor devices”), and 
an output namespace to store the inference results from the inference engine (see Park, paragraph [0112]: “The NPU 1410 may be configured to perform the functionality of the NPU 100 as described herein, e.g., performing a computation based on one or more instances of input data (e.g., sensor data) and a plurality of weights to generate an output signal (e.g., a post activation A_O) that may be a driving control element control signal that is transmitted to at least one driving control element 1440 to cause the at least one driving control element 1440 to implement control over one or more aspects of driving of the vehicle 1400 to autonomously navigate the vehicle”).
The motivation for combining the references has been discussed in claim 4 above.
Regarding claim 9, the combination teachings of Kwasnick, Bernat, and Park as discussed above also disclose the system of claim 1, wherein: 
the inference engine is a first inference engine (see Kwasnick, paragraph [0024]: “FIG. 2 is a diagram illustrating data and control flow for processing sensor information to handle potential component failure, according to an embodiment. A number of sensors 200A, 200B, . . . , 200N (collectively referred to as 200), provide data to a safety inference subsystem 102”); 
the generated inference results are first inference results (see Kwasnick, paragraph [0033]: “The safety inference subsystem 102 combines the safety signals from the various sensors into a composite safety level. The composite safety level is used to guide a response”); and 
the host system comprises a second inference engine configured to generate second inference results from the first inference results (see Park, paragraph [0067]: “based on a layer including neurons corresponding to the neural processing unit 140-m, the input activation A_I may be provided from a neural processing unit corresponding to neurons included in the previous layer or may be provided from a neural processing unit corresponding to neurons included in the same layer”).
The motivation for combining the references has been discussed in claim 4 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484